UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6733


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TRADON MARQUEZ DRAYTON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Abingdon. James P. Jones, District Judge. (1:04-cr-00009-JPJ-1)


Submitted: November 17, 2020                                Decided: November 20, 2020


Before MOTZ and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tradon Marquez Drayton, Appellant Pro Se. Jennifer R. Bockhorst, Assistant United
States Attorney, Abingdon, Virginia, Samuel Cagle Juhan, OFFICE OF THE UNITED
STATES ATTORNEY, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Tradon Marquez Drayton appeals the district court’s order granting in part, and

denying in part, Drayton’s motion for a sentence reduction pursuant to the First Step Act

of 2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222. We have reviewed the record

and find that the district court did not abuse its discretion in declining to further reduce

Drayton’s sentence. See United States v. Jackson, 952 F.3d 492, 495-97 (4th Cir. 2020)

(reviewing decision on First Step Act motion for abuse of discretion). Specifically, in

ruling on Drayton’s motion, the court accurately described the record, including the

sentencing reductions awarded Drayton since his initial sentencing in 2006; evaluated the

relevant 18 U.S.C. § 3553(a) factors; and explained its reasons for denying the motion in

part. Further, upon review, we discern no legal error in the court declining to reduce the

two consecutive sentences imposed on Drayton’s convictions under 18 U.S.C. § 924(c),

(j). United States v. Chambers, 956 F.3d 667, 671 (4th Cir. 2020) (explaining that we

review de novo “the scope of a district court’s sentencing authority under the First Step

Act”).

         Accordingly, we affirm for the reasons stated by the district court. United States v.

Drayton, No. 1:04-cr-00009-JPJ-1 (W.D. Va. May 12, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.


                                                                                 AFFIRMED




                                               2